544 F.2d 435
In re Richard WALTON, Esq.UNITED STATES of America, Plaintiff-Appellee,v.Rajeh KAZNI, Defendant-Appellant.
No. 76-2150.
United States Court of Appeals,Ninth Circuit.
Nov. 9, 1976.

1
Before CHAMBERS and WALLACE, Circuit Judges, and JAMESON,* district judge.


2
After a hearing on the matter of the order to show cause, it is ORDERED that, for delaying the processes of the court, under Rule 46(c), a civil penalty is assessed against Richard Walton in the amount of $500.00.  This sum is to be paid into the Registry of the Clerk of this Court within 21 days from the date of the filing of this order.


3
It is further ordered that Richard Walton is not to appear as counsel on any papers in this Court (other than withdrawals) until or unless he is admitted to practice before this Court.  In making any application for admission before this Court, he is to state his record in this Court insofar as delays are concerned.



*
 Honorable William J. Jameson, Senior United States District Judge for the District of Montana, sitting by designation